DETAILED ACTION
This communication is in response to Applicant’s amendment filed on September 06, 2022. Claims 1-17 have been amended. Claims 1-17 are pending and are directed towards INFORMATION PROCESSING APPARATUS AND NON-TRANSITORY COMPUTER READABLE MEDIUM. Examiner acknowledges Applicant’s amendment to specification and claims, and therefore withdraws the previous office action’s objection to the specification, the claim interpretation under 35 U.S.C. § 112(f), and the 35 U.S.C. § 112(b) rejections. However, due to the change in scope of the claims in the amendment, a new rejection under 35 USC § 103 is presented herein. The rejection is stated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/556,179 has been reviewed and is accepted. The terminal disclaimer has been recorded. Therefore, the examiner withdraws the non-statutory obviousness-type double patenting rejection in the previous office action in light of the filed terminal disclaimer.

Response to Arguments
Applicant's arguments filed on September 06, 2022 with respect to 35 U.S.C. 102 rejection for independent claims 1, 16 and 17 have been fully considered but they are moot in view of the new grounds of rejections. Applicant’s argument has been addressed in the rejection below.

Applicant's arguments filed on September 06, 2022 with respect to 35 U.S.C. § 103 rejection for dependent claims 3, 4, 7 and 8 have been fully considered but they are not persuasive.
Applicant’s argues that Davis in view of Matsuhara fails to disclose the feature related to transmits the action instructing signal at different radio wave output intensities based on the detected change of the status recited in claims 3, 4, 7 and 8, and Matsuhara does not teach or imply that if an action instructing signal is transmitted only at the same radio wave output intensity, it is possible to get an incorrect result in the determining step. 

In Response:
Examiner respectfully disagrees with Applicant’s assertion. Even though Applicant’s argued in the Remark that “Matsuhara does not teach or imply that if an action instructing signal is transmitted only at the same radio wave output intensity, it is possible to get an incorrect result in the determining step”. However, there is no limitation in the claimed invention stating the reasons of using different radio wave output intensities. Therefore, giving the claimed limitations the broadest reasonable interpretation, examiner interprets the claimed limitation to transmit any action instructing signal at different radio wave output intensities when any change of status for the portable device is detected.
Furthermore, the specification and FIGs. 14 and 15 stated that different radio wave output intensities are used for different distances and coverage area to detect the portable devices, stronger intensity covers wider area, while weaker one covers smaller area (In Figs. 14 and 15, for example, in the case where a light-emission instructing signal is transmitted at a weak radio wave output intensity, the light-emission instructing signal reaches the wearable terminal device 20 at a distance of one meter or less from the image forming apparatus 10, and in the case where a light-emission instructing signal is transmitted at a strong radio wave output intensity, the light-emission instructing signal reaches the wearable terminal device 20 at a distance of ten meters or less from the image forming apparatus 10. In Fig. 14, a state in which user A who is wearing the wearable terminal device 20 is located within one meter from the image forming apparatus 10 and users B to D who are wearing the wearable terminal devices 20 are located within ten meters from the image forming apparatus 10 is illustrated. Spec, page 35) 
Matsuhara in a similar way discloses transmitting instruction signals at different radio wave output intensities, depending on a change of status of the portable device, which is in this case the position and the zone of the portable device (consistent with claim 15) associated with the user (When MFP 100 acquires the first information of the intensity of radio waves from portable terminal device 200a as a communication maintenance target, it is often the case that the distance between MFP 100 and portable terminal device 200a is long and portable terminal device 200a exists outside the range RA1 [change of status is not detected inside the range RA1]. Therefore, it is often the case that the intensity of radio waves firstly acquired by MFP 100 is weaker than level LV1 at which direct wireless communication can be maintained, so that the direct wireless communication may be interrupted. When the acquired intensity of radio waves is weaker than level LV1, MFP 100 executes the beam forming at the intensity of radio waves which is adequately strong with respect to portable terminal device 200a, so that the intensity of radio waves which portable terminal device 200a receives exceeds level LV1. Matsuhara, para [0117]) (When MFP 100 executes the beam forming with respect to portable terminal device 200a, the intensity of radio waves in the direction of portable terminal device 200a becomes locally strong, so that the intensity of radio waves which portable terminal device 200a receives increases exponentially [the change in portable device status is represented by the change of the intensity signal received by the MFP from the portable. When Portable device move far, MFP increase intensity exponentially to keep communication uninterrupted]. Matsuhara, para [0118])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Davis by transmitting the action instructing signal at a stronger radio wave output intensity when the change of the status of the portable device is not detected as disclosed in Matsuhara. 
The combination of Davis, Venkatraman and Matsuhara teach the feature related to transmits the action instructing signal at different radio wave output intensities based on the detected change of the status recited in claims 3, 4, 7 and 8. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis US 20170103647 A1 in view of Venkatraman et al. US 2016/0154952 A1 (hereinafter “Venkatraman”).

As per claims 1, 16 and 17, Davis teaches an information processing apparatus comprising: 
A processor (microprocessor. Davis, para [0041]), executing a control program to be configured to:
authenticate a user (comparing received authentication information with authentication information stored in memory sites of electronic locking device 100 is but one method of authenticating access and other known methods and techniques of authenticating access may have utility in various embodiments. Davis, para [0100]) (permitting access to the user holding the smart device. Davis, para [0134]) (access control server 460 can be configured to require the user of optical signal generator 404 to authenticate his or her identity prior to transmitting the requested access code, for example by entering in a user name and password or by utilizing other known methods to authenticate the user. Davis, para [0061]-[0063]); 
transmit an action instructing signal for issuing an instruction to perform an action to a portable device at a plurality of radio wave output intensities selectively, via wireless communication (access control server 460 transmits to optical signal generator 404, or otherwise provides via the webpage, authentication information that is responsive to the request message. In accordance with various embodiments, access control server 460 can transmit authentication information along with instructions causing optical signal generator 404 to present the authentication information as wireless optical signal 102 in step 1006, for example by causing the light source of a display screen associated with optical signal generator 404 to emit visible light at a certain frequency, intensity, or other measurable characteristic […] via wireless optical signal 102 for a predetermined time, or until user action interrupts the transmission. Davis, para [0098]) (access control server 460 is configured to communicate across the same WLAN or alternatively, if communication network 450 and access control server 460 are both connected to the Internet. Skilled persons will appreciate that a WLAN refers to a wireless computer network that links two or more devices within a limited area, such as a building or school. A WLAN can be implemented using various wireless networking protocols, including IEEE 802.11 (Wi-Fi) and other similar communication protocols operating in a frequency range typically between 2.4 GHz and 5.9 GHz. Alternatively, communication network 450 can be a wireless wide area network (WWAN), such as a cellular network whereby optical signal generator 404 connects to the Internet and retrieves authentication information from access control server 460 using cellular communication technologies. Davis, para [0062]); 
detect a change of a status of the portable device, for at least one of the plurality of radio wave output intensities (Photodetector 130 receives the authentication information via wireless optical signal 102 in step 1010 and converts the optical signal to a corresponding electrical signal (carrying the authentication information) to provide to microprocessor. Davis, para [0100]); and 
determine, when the action instruction signal is transmitted at the at least one of the plurality of radio wave output intensities, and based on the change of the status corresponds to the action instructed by the action instruction signal, whether to grant access or not based on the change in the status of the portable device carried by the user (the user positions optical signal generator 404 to facilitate delivery of wireless optical signal 102 to photodetector 130 of electronic locking device 100. […] However, the desired orientation of optical signal generator 404 may vary with the design of the access control system and the communication protocols used to implement wireless optical signal 102. Davis, para [099]) (If microprocessor 112 determines that received authentication information corresponds to stored authentication information in a manner authorizing access, it causes delivery of increased electrical power to electric motor 150 in step 1014, thereby actuating a blocking member to open or unlock the entry point. Davis, para [0100]).
Davis teaches a user holding a portable smart phone, but does not explicitly teach wherein the portable device has been associated with the user in advance; determine, based on the change of the status corresponds to the action instructed by the action instruction signal, whether or not the user is holding the portable device that is associated with the user in advance. 
However, Venkatraman teaches wherein the portable device has been associated with the user in advance (in order to associate measured biometric data with the particular users who generated the data, each of the users may be authenticated with the wearable device 10 upon putting on the wearable device. Venkatraman, para [0080]); 
determine, based on the change of the status corresponds to the action instructed by the action instruction signal, whether or not the user is holding the portable device that is associated with the user in advance (a wearable device may be tied to a user's financial information, it is desirable to ensure that the wearable device cannot be used for mobile payments by an individual who is not associated with or authorized to use the stored financial information. Venkatraman, para [0025])(detecting that an output signal of the optical sensor falls to or below an optical threshold indicative of the wearable device not being proximate to the user's skin; measuring, based on output of the capacitive sensor, a capacitance value indicative of proximity of the wearable device to the user; and detecting a change in the capacitance value within a defined time interval that is greater than or equal to a threshold change indicative of the wearable device not being proximate to the user's skin. The method may further involve: determining that the wearable device has been removed from the user in response to at least one of (i) detecting that the output signal of the optical sensor has fallen to or below the optical threshold and (ii) detecting that the change in the capacitance value within the defined time interval is greater than or equal to the threshold change; and de-authenticating the user from the wearable device in response to determining that the wearable device has been removed from the user [a determination of whether the user is holding the portable device or not based on detected change of status of measured values]. Venkatraman, para [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Davis in view of Venkatraman to determine based on the delivered optical signal whether the portable device is associated with user or not. One would be motivated to do so, to enhance the security of the system and prevent unauthorized users from using the portable device. (Venkatraman, para [0025])

As per claim 2, Davis and Venkatraman teach the information processing apparatus according to Claim 1, the processor being further configured to identify identification information of the portable device, wherein the processor is configured to transmit the action instructing signal for issuing the instruction to perform the action to the portable device with the identification information. (access control server 460 can be configured to require the user of optical signal generator 404 to authenticate his or her identity prior to transmitting the requested access code, for example by entering in a user name and password or by utilizing other known methods to authenticate the user. Davis, para [0061]-[0063]) (access control server 460 can store in memory sites associated therewith, information indicating the time and date that authentication information was requested, the identification of the user or device requesting the information, whether authentication information was transmitted to a remote device, and various other access control information as may be utilized by devices in the system. Davis, para [0071] [0097]) (optical signal generator 404 may provide access control server 460 with information identifying the signal generator or the user, such as a media access control (MAC) address or biometric information associated with the user. Davis, para [0127]-[0128])

As per claim 9, Davis and Venkatraman teach the information processing apparatus according to Claim 1, wherein the action instructing signal instructs the portable device to cause a visual change (transmit authentication information along with instructions causing optical signal generator 404 to present the authentication information as wireless optical signal 102 in step 1006, for example by causing the light source of a display screen associated with optical signal generator 404 to emit visible light at a certain frequency, intensity, or other measurable characteristic […] via wireless optical signal 102 for a predetermined time, or until user action interrupts the transmission. Davis, para [0098]) (Access control server 460, by causing the alternating display of these rectangles of varying hue, such as by an animation or video, causes the display screen to emit VLC signals in the form of optical pulses (e.g. pulses of varying intensity). Davis, para [0120]), and wherein the processor is configured to detect the visual change of the portable device as the change of the status (Photodetector 130 receives the authentication information via wireless optical signal 102 in step 1010 and converts the optical signal to a corresponding electrical signal (carrying the authentication information) to provide to microprocessor. Davis, para [0100]) (Photodetector 130 can, for example, measure the intensity (e.g. lux) of the pulses and convert (e.g. sampling the optical signals to perform analog-to-digital conversion) the optical signal into a corresponding electrical signal. In this manner, VLC signals generated by a light source associated with the display screen can, according to the pattern of the visual content of the webpage, transmit information serially (i.e. one bit at a time) to photodetector 130. Davis, para [0120]).

As per claim 10, Davis and Venkatraman teach the information processing apparatus according to Claim 9, wherein the action instructing signal instructs the portable device to emit light (transmit authentication information along with instructions causing optical signal generator 404 to present the authentication information as wireless optical signal 102 in step 1006, for example by causing the light source of a display screen associated with optical signal generator 404 to emit visible light at a certain frequency, intensity, or other measurable characteristic […] via wireless optical signal 102 for a predetermined time, or until user action interrupts the transmission. Davis, para [0098]) (Access control server 460, by causing the alternating display of these rectangles of varying hue, such as by an animation or video, causes the display screen to emit VLC signals in the form of optical pulses (e.g. pulses of varying intensity). Davis, para [0120]), and wherein the processor is configured to shoot an image including the portable device to detect light emission of the portable device (Photodetector 130 receives the authentication information via wireless optical signal 102 in step 1010 and converts the optical signal to a corresponding electrical signal (carrying the authentication information) to provide to microprocessor. Davis, para [0100])(Photodetector 130 can, for example, measure the intensity (e.g. lux) of the pulses and convert (e.g. sampling the optical signals to perform analog-to-digital conversion) the optical signal into a corresponding electrical signal. In this manner, VLC signals generated by a light source associated with the display screen can, according to the pattern of the visual content of the webpage, transmit information serially (i.e. one bit at a time) to photodetector 130. Davis, para [0120]) (photodetector 130 may be an imager, such as an active pixel-sensor (APS) imager incorporating a plurality of charge-coupled device (CCD) image sensors or complementary metal-oxide-semiconductor (CMOS) image sensors. Davis, para [0043]).

As per claim 11, Davis and Venkatraman teach the information processing apparatus according to Claim 9, the processor being further configured to: obtain an action from the user, wherein the action instructing signal displays letter information on a display of the portable device, and wherein the processor is configured to detect the change of the status of the portable device in accordance with the letter information obtained by the processor (Becca can receive, at optical signal generator 404, a short message service (SMS) text message containing a reference to a webpage. A reference to a webpage can be any information permitting a computing device (e.g. smart device) to navigate to the webpage, including a uniform resource locator (URL) hyperlink or other information associated with a resource hosted on the Internet. Turning now to FIG. 20, an access notification message 2000 can include additional information to provide context for the reference to the website. Here, access notification message 2000 is an SMS text message and the reference to the website is a URL hyperlink. In the example depicted by FIG. 20, an SMS text message accessed via optical signal generator 404 includes contextual information that suggests the transmitted URL hyperlink provides access to “John Smith's Front Door.” While a URL hyperlink is included in the message depicted in FIG. 20, it will be understood that such a message may contain information in other formats. Davis, para [0126]).

As per claim 12, Davis and Venkatraman teach the information processing apparatus according to Claim 1, the processor being further configured to: obtain an action from the user, wherein the processor is configured to detect the change of the status of the portable device in accordance with the action of the user obtained by the processor (Photodetector 130 receives the authentication information via wireless optical signal 102 in step 1010 and converts the optical signal to a corresponding electrical signal (carrying the authentication information) to provide to microprocessor. Davis, para [0100]) (Photodetector 130 can, for example, measure the intensity (e.g. lux) of the pulses and convert (e.g. sampling the optical signals to perform analog-to-digital conversion) the optical signal into a corresponding electrical signal. In this manner, VLC signals generated by a light source associated with the display screen can, according to the pattern of the visual content of the webpage, transmit information serially (i.e. one bit at a time) to photodetector 130. Davis, para [0120]) [Photodetector receives the authentication information from the user, and detect the change of the status of the portable device based on the obtained information].

As per claim 13, Davis and Venkatraman teach the information processing apparatus according to Claim 1. Davis does not explicitly teach the processor being further configured to: notify, in a case where the processor determines that the user is not holding the portable device, a predetermined notification destination that the user is not holding the portable device. 
However, Venkatraman teaches notify, in a case where the processor determines that the user is not holding the portable device, a predetermined notification destination that the user is not holding the portable device (the determination that the wearable device 10 has been removed from the body of a user may be used to de-authenticate the user from the wearable device. Venkatraman, para [0073]) (the de-authentication or de-authorization of the wearable device 10 from performing secure transactions (e.g., monetary transfer, credit card purchase(s), ATM cash withdrawal or transaction, ATM authentication, etc.) may be performed by the processor 120 in accordance with an NFC standard for the de-authorization of financial transactions. This may include, for example, the processor 120 powering off an NFC chip of the wearable device 10 [a notification for the NFC chip to power off]. When the NFC chip is powered down, other devices such as NFC readers are unable to scan or read information from the NFC chip, and thus, are unable to access information that may be stored on the NFC chip such as, for example, credit card, debit card, and/or bank account information. Venkatraman, para [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Davis in view of Venkatraman. One would be motivated to do so, to add security to the use of the wearable device. (Venkatraman, Para [0073])

As per claim 14, Davis and Venkatraman teach the information processing apparatus according to Claim 1, wherein the portable device includes a sensor that detects bio-information of the user while the user is wearing the portable device (optical signal generator 404 transmits biometric information associated with the user to access control server 460 in order to authenticate the user. Davis, para [0063]) (Optical signal generator 404 can be any electronic device capable of generating optical signals that can be received and converted by photodetector 130, including, for example, a smart device such as commercially available smartphones and tablets. As used in this disclosure, the term “smart device” refers to a network device that is generally connected to other devices or networks and can operate to some extent interactively and autonomously. Examples of smart devices include smartphones (e.g. Apple iPhone, Android phones, etc.), tablets and phablets (e.g. Apple iPad, Amazon Kindle, Google Nexus, Samsung Note etc.), smart watches (e.g. Apple Watch, Samsung Gear, etc.), personal desktop computers, laptop computers, to identify a few specific electronic devices. Davis, para [0054]), and wherein the processor is configured to detect the change of the status in accordance with the bio-information of the user (that access control server 460 can utilize other types of information to verify the user's request, such as biometric information measured by optical signal generator. Davis, para [0107]).

As per claim 15, Davis and Venkatraman teach the information processing apparatus according to Claim 1, wherein the portable device includes a sensor that detects positional information of the user while the user is wearing the portable device (Optical signal generator 404 can be any electronic device capable of generating optical signals that can be received and converted by photodetector 130, including, for example, a smart device such as commercially available smartphones and tablets. As used in this disclosure, the term “smart device” refers to a network device that is generally connected to other devices or networks and can operate to some extent interactively and autonomously. Examples of smart devices include smartphones (e.g. Apple iPhone, Android phones, etc.), tablets and phablets (e.g. Apple iPad, Amazon Kindle, Google Nexus, Samsung Note etc.), smart watches (e.g. Apple Watch, Samsung Gear, etc.), personal desktop computers, laptop computers, to identify a few specific electronic devices. Davis, para [0054])( electronic locking device 100 can be equipped with other hardware to detect the position or orientation of elements of the locking device, such as an electrical contact configured to generate a signal based on the position of a blocking member. Davis, para [0089]), and wherein the processor is configured to detect the change of the status in accordance with the positional information of the user (Access control information concerning the status (e.g. secured or unsecured) of electronic locking device 100 may comprise information generated by various electronic components of the locking device, such as accelerometer 134. For instance, signals generated by accelerometer 134 can be used to determine a position of the locking device. Davis, para [0089]) (access control server 460 can utilize other types of information to verify the user's request, such as biometric information measured by optical signal generator 404, time and date information, or GPS information associated with the position of the user. Davis, para [0107])( optical signal generator 404 can record additional information associated with the transmission, such as the GPS location of optical signal generator 404 at the time of transmission. Davis, para [0111]).

Claim(s) 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Davis US 20170103647 A1 in view of Venkatraman et al. US 2016/0154952 A1 (hereinafter “Venkatraman”) and further in view of Matsuhara US 2017/0359776 A1.

As per claims 3 and 4, Davis and Venkatraman teach the information processing apparatus according to Claims 1 and 2. Davis teaches authenticating a user and sending action instructing signal using different communication protocols with a different frequency range as explained in claim 1. But, Davis does not explicitly teach changing intensities values based on detected change in the status of the portable device by transmitting the action instructing signal at a second radio wave output intensity that is stronger than the first radio wave output intensity.
However, Matsuhara teaches the processor is configured to transmit the action instructing signal at a first radio wave output intensity, and in a case where the change of the status of the portable device is not detected by the processor, the processor is configured to transmit the action instructing signal at a second radio wave output intensity that is stronger than the first radio wave output intensity (When MFP 100 acquires the first information of the intensity of radio waves from portable terminal device 200a as a communication maintenance target, it is often the case that the distance between MFP 100 and portable terminal device 200a is long and portable terminal device 200a exists outside the range RA1 [change of status is not detected inside the range RA1]. Therefore, it is often the case that the intensity of radio waves firstly acquired by MFP 100 is weaker than level LV1 at which direct wireless communication can be maintained, so that the direct wireless communication may be interrupted. When the acquired intensity of radio waves is weaker than level LV1, MFP 100 executes the beam forming at the intensity of radio waves which is adequately strong with respect to portable terminal device 200a, so that the intensity of radio waves which portable terminal device 200a receives exceeds level LV1. Matsuhara, para [0117]) (When MFP 100 executes the beam forming with respect to portable terminal device 200a, the intensity of radio waves in the direction of portable terminal device 200a becomes locally strong, so that the intensity of radio waves which portable terminal device 200a receives increases exponentially [the change in portable device status is represented by the change of the intensity signal received by the MFP from the portable. When Portable device move far, MFP increase intensity exponentially to keep communication uninterrupted]. Davis, para [0118]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Davis in view of Matsuhara’s teachings. One would be motivated to do so, to initiate communication with portable device. (Matsuhara, para [0117])

As per claims 5 and 6, Davis and Venkatraman teach the information processing apparatus according to Claims 1 and 2. Davis teaches authenticating a user by the processor and sending action instructing signal using different communication protocols with a different frequency range as explained in claim 1. Also, Davis teaches performing an action when a predetermined time has elapsed since the processor authenticated the user (photodetector 130 is configured to detect incoming optical signals from a remote source (such as optical signal generator 404) for a predetermined period of time, this enabled period being shorter than the disabled period described in step 902. For example, photodetector 130 may be enabled for a period no greater than 10% of the disabled period described in step 902. If photodetector 130 detects an optical signal from optical signal generator 404 during the time period described in step 906, the method proceeds to step 908 where optical signal generator 404 transmits authentication information to electronic locking device 100 via wireless optical signal 102. Skilled persons will appreciate that an optical signal detected by photodetector 130 in step 906 may indeed comprise authentication information and that detection (step 906) and transmission of authentication information (step 908) are described as separate steps for clarity purposes only. Otherwise, if photodetector 130 fails to detect an incoming signal from optical signal generator 404 within the predetermined period of time in step 906, the method returns to step 902 where photodetector 130 is again disabled. The length of the predetermined periods of time that photodetector 130 is disabled and enabled may vary, depending for example on the type of optical signals utilized (e.g. VLC versus IRC versus UVC), the desired power consumption of electronic locking device 100, and the desired responsiveness of the device. Davis, para [0093]). But, Davis does not explicitly teach in a case where the change of the status of the portable device is not detected by the processor, the processor is configured to transmit the action instructing signal at a second radio wave output intensity that is stronger than the first radio wave output intensity.
However, Matsuhara teaches in a case where the change of the status of the portable device is not detected by the processor, the processor is configured to transmit the action instructing signal at a second radio wave output intensity that is stronger than the first radio wave output intensity (When MFP 100 acquires the first information of the intensity of radio waves from portable terminal device 200a as a communication maintenance target, it is often the case that the distance between MFP 100 and portable terminal device 200a is long and portable terminal device 200a exists outside the range RA1 [change of status is not detected inside the range RA!]. Therefore, it is often the case that the intensity of radio waves firstly acquired by MFP 100 is weaker than level LV1 at which direct wireless communication can be maintained, so that the direct wireless communication may be interrupted. When the acquired intensity of radio waves is weaker than level LV1, MFP 100 executes the beam forming at the intensity of radio waves which is adequately strong with respect to portable terminal device 200a, so that the intensity of radio waves which portable terminal device 200a receives exceeds level LV1. Matsuhara, para [0117]) (When MFP 100 executes the beam forming with respect to portable terminal device 200a, the intensity of radio waves in the direction of portable terminal device 200a becomes locally strong, so that the intensity of radio waves which portable terminal device 200a receives increases exponentially [the change in portable device status is represented by the change of the intensity signal received by the MFP from the portable. When Portable device move far, MFP increase intensity exponentially to keep communication uninterrupted]. Davis, para [0118]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Davis in view of Matsuhara’s teachings. One would be motivated to do so, to try different wave intensities to initiate communication with portable device. (Matsuhara, para [0117])

As per claims 7 and 8, Davis and Venkatraman teach the information processing apparatus according to Claims 1 and 2. Davis teaches authenticating a user by the processor and sending action instructing signal using different communication protocols with a different frequency range as explained in claim 1. But, Davis does not explicitly teach in a case where the change of the status of the portable device is not detected by the processor, the processor is configured to transmit the action instructing signal at a second radio wave output intensity that is weaker than the first radio wave output intensity.
However, Matsuhara teaches in a case where the change of the status of the portable device is not detected by the processor, the processor is configured to transmit the action instructing signal at a second radio wave output intensity that is weaker than the first radio wave output intensity (the user C who possesses the portable terminal device 200c performs the operation for leaving the room, and leaves the room RM as shown by arrow AR31. When MFP 100 detects the user C left the room [change of status is not detected from the portable device when leaving the connection area] RM based on the information recorded on entering/leaving room table 321, MFP 100 removes portable terminal device 200c from communication maintenance targets. MFP 100 adjusts the intensity of radio waves which wireless communication unit 122 emits, so that the intensity of radio waves which portable terminal device 200d (a portable terminal device farthest away from MFP 100) which receives the weakest intensity of radio waves among portable terminal devices 200a, 200b, and 200d as communication maintenance targets receives is at the minimum level at which radio waves of the direct wireless communication with MFP 100 are not interrupted. Matsuhara, para [0213]) (when it is determined that another portable terminal device as a communication maintenance target does not exist (NO at S411), CPU 101 weakens the intensity of radio waves at the minimum value. Matsuhara, para [0229]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Davis in view of Matsuhara’s teachings. One would be motivated to do so, to reduce the power consumption. (Matsuhara, para [0014]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492